Citation Nr: 1637047	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-05 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for skin condition, claimed as skin cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from July 1959 to January 1969, including service in the Republic of Vietnam from July 1966 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the noncompensable rating for hearing loss and denied service connection for toenail dystrophy, posttraumatic stress disorder (PTSD), depression, hypertension, severe headaches, rash, skin cancer, bilateral foot pain, and bilateral numbness in extremities (hands and feet) and entitlement to individual unemployability.

In February 2012, the Board granted service connection for an acquired psychiatric disorder; denied service connection for hypertension, headaches, bilateral numbness in the upper extremities (hands), and bilateral numbness in the lower extremities (feet); and remanded the issues of an increased rating for bilateral hearing loss and service connection for skin cancer for further development.

In an August 2016 post-remand brief, the Veteran's representative indicated that additional evidence had been added to the file subsequent to its certification to the Board and waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  Prior to June 22, 2011, the Veteran's hearing loss has been manifested by hearing impairment no worse than Level III in the right ear and Level IV in the left ear.

2.  As of June 22, 2011, the Veteran's hearing loss has been manifested by hearing impairment no worse than Level II in the right ear and Level III in the left ear.

3.  The Veteran does not have a skin condition that is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  Prior to June 22, 2011, the criteria for a 10 percent rating, but not more for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  As of June 22, 2011, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for service connection for skin cancer have not been met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in letters sent to the Veteran in August 2008 (hearing loss) and November 2008 (skin cancer).

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  In compliance with the February 2012 remand instructions, VA also sought additional private treatment records from providers identified by the Veteran.  Not all of those records were available.  In a February 2013 response, Water's Edge Dermatology stated that they were unable to locate any treatment records for the Veteran and noted that if he had been a patient in 1996, those records were no longer available.  Similarly, in a March 2013 letter, Dr. G.L.M. stated that the Veteran had last visited his office in August 1998 and they no longer had his treatment records.  The RO informed the Veteran of these letters.

Moreover, VA provided relevant examinations in June 2009 (hearing loss), July 2012 (hearing loss), and April 2013 (hearing loss and skin cancer).  These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then, in the case of the skin cancer service connection claim, offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, these examinations are adequate for VA purposes.  Additionally, the April 2013 examinations satisfied the April 2012 remand instruction for additional examinations.  Thus, VA has complied with the April 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Rating - Bilateral Hearing Loss

The Veteran was originally granted service connection for bilateral hearing loss in a January 2001 rating decision, which awarded a noncompensable rating effective July 27, 2001.  The Veteran filed a December 2002 notice of disagreement with that initial rating and a statement of the case was issued in February 2004.  The Veteran did not perfect his appeal on this issue and the January 2001 rating decision became final.

The Veteran filed his current claim for an increased rating in August 2008.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted; a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  AS explained below, a staged rating is warranted in this case.

Ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Ratings for hearing impairment range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by the results of the controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of testing are charted on Table VI and Table VII.  38 C.F.R. § 4.85, Tables VI, VII.  Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral for hearing impairment from Table VI or Table VII, whichever is higher.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

An adequate evaluation of impairment of hearing acuity rests upon the results of controlled speech discrimination tests, together with tests of the average hearing threshold levels at certain specified frequencies.  38 C.F.R. § 4.85, Diagnostic Code 6100.


      A.  Prior to June 22, 2011

In his August 2008 claim, the Veteran reported worsening hearing that was affecting his work and social life.

In a September 2008 statement, the Veteran's coworker, A.B.W., stated that he had noticed the Veteran's major hearing loss at work and that it had resulted in unsafe situations.  Specifically, the Veteran's inability to hear heavy equipment left him in unsafe positions and A.B.W. stated that on one occasion the Veteran was nearly run over by a piece of industrial equipment that was backing up, despite that machine's properly functioning sounding device.  He concluded that the Veteran's hearing loss was a safety hazard for himself and others.

In an October 2008 statement, the Veteran's coworker, K.W., stated that the Veteran had great difficulty hearing others in normal conversation and it seemed worse if there were multiple conversations or background noise.

In another October 2008 statement, the Veteran's coworker, M.C.W., stated that the Veteran's hearing trouble force M.C.W. to adjust both the volume and pitch of his speech in order for the Veteran to understand him.  He stated that the Veteran's hearing seems to be getting worse.  The Veteran could not hear him from across the room, in staff meetings where there was more than one active conversation, in restaurants during lunch meetings, or on his cellphone.  He concluded that the Veteran's hearing loss interfered with his day to day duties. 

A private audiogram dated September 2008 showed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
45
95
100
70
LEFT
40
45
95
100
70

His speech recognition scores were not provided.  The examination results are not adequate for rating purposes as they do not include controlled speech discrimination test (Maryland CNC) results and therefore do not comply with 38 C.F.R. § 4.85(a).  

An October 2008 private treatment record notes the Veteran's reports that he could not hear his students.  He had difficulty hearing the smoke alarm at home.  He could not hear conversations well.  This impacted his job as he had multiple meetings per day.

In June 2009 the Veteran underwent a VA audiology examination in conjunction with this claim.  According to the accompanying audiogram, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
35
75
95
62.5
LEFT
30
15
75
105+
56 (56.25)

Speech recognition was 88 percent in the right ear and 76 percent in the left ear.  This disability affected the Veteran's ability to work in that his had a lot of difficulty understanding others in meetings.  There were no effects on usual daily activities.

Under Table VI, the right ear is assigned Roman numeral "III" and the left ear assigned Roman numeral "IV."  Under Table VII, if the poorer ear is rated IV and the better ear is rated III, then a 10 percent rating is warranted.  See 38 C.F.R. § 4.85.

In November 2010, the Veteran received hearing aids from VA.

The Board finds that the preponderance of the evidence is in favor of a 10 percent rating, but not more, for bilateral hearing loss prior to June 22, 2011.  The audiological evaluations listed above show that the Veteran's hearing loss has been manifested by hearing impairment measured as no worse than values corresponding to Level III in the right ear and Level IV in the left ear, which is consistent with a 10 percent rating when his audiological examination results are applied to VA regulations.  The Board has also considered the lay statements of the Veteran and his coworkers regarding the practical impairments caused by his hearing loss.  A higher rating is not warranted however, as the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a 10 rating, but not more, is warranted.  The private 

Therefore, the Board finds that the preponderance of the evidence is in favor of a 10 percent schedular rating for bilateral hearing loss.  To this extent, the appeal is granted.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


      B.  As of June 22, 2011

A June 22, 2011, VA audiology consult also included an audiogram.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
30
90
95
65
LEFT
45
40
90
100
69 (68.75)

Speech recognition was 92 percent in the right ear and 84 percent in the left ear.  He reported particular difficulty hearing women's voices.

Under Table VI, the right ear is assigned Roman numeral "II" and the left ear assigned Roman numeral "III."  Under Table VII, if the poorer ear is rated III and the better ear is rated II, then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.

In July 2012 the Veteran underwent another VA examination in conjunction with this claim.  According to the accompanying audiogram, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
30
90
100
66 (66.25)
LEFT
50
45
90
100
46 (46.25)

Speech recognition was 94 percent in the right ear and 88 percent in the left ear.  This disability affected the Veteran's ability to work in that he had difficulty hearing his wife, the television, in group situations, and in the presence of background noise.  He also reported having to ask for repetitions during conversations.

Under Table VI, the right ear is assigned Roman numeral "II" and the left ear assigned Roman numeral "II."  Under Table VII, if both ears are rated II, then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.

In April 2013 the Veteran underwent another VA examination in conjunction with this claim.  According to the accompanying audiogram, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
30
85
90
61 (61.25)
LEFT
45
40
90
90
66 (66.25)

Speech recognition was 94 percent in the right ear and 90 percent in the left ear.  This disability affected the Veteran's ability to work in that he was not able to hear beeps and alerts from equipment and that his inability to hear these things was considered a safety issue at work.  He also reported the inability to hear co-workers when at work.

Under Table VI, the right ear is assigned Roman numeral "II" and the left ear assigned Roman numeral "III."  Under Table VII, if the poorer ear is rated III and the better ear is rated II, then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.

None of the audiology examinations conducted during appeal period have demonstrated an exceptional pattern of hearing loss that would warrant application of the alternate system of rating.  38 C.F.R. § 4.86.

The Board finds that the preponderance of the evidence is against a compensable rating for bilateral hearing loss as of June 22, 2011.  The audiological evaluations listed above show that the Veteran's hearing loss since that time has been manifested by hearing impairment measured as no worse than Level II in the right ear and Level III in the left ear.  Thus, the audiological evaluations listed above show that while the Veteran has hearing loss, his disability did not warrant a compensable rating when his audiological examination results from this period are applied to VA regulations.  Again, the Board is bound in its decisions by the VA regulations for the rating of hearing loss.  38 U.S.C.A. § 7104 (c).  Rating hearing loss requires the use of the Maryland CNC speech discrimination test and the pure tone threshold average determined by an audiometry test.  Application of the schedule to the facts of this case shows that a compensable rating is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.  Hence the appeal as to a higher rating for this disability as of June 22, 2011, must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


      C.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms.  The Board recognizes his reports of situations in which his ability to hear is limited. However, these symptoms are contemplated by the rating schedule which recognizes impaired speech recognition.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).  Similarly, his reported missing of some information due to his hearing loss is contemplated by the schedule which accounts for both loss of acuity as measured by thresholds for specific frequencies and word recognition. 

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


III.  Service Connection - Skin Cancer

The Veteran is seeking service connection for skin cancer.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record and, as such, the Board will consider whether service connection is warranted for any skin condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, including chloracne and other acneform disease consistent with chloracne, may be presumed to have been incurred in or aggravated by service if the Veteran was exposed to herbicide agents, like Agent Orange, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Veterans, like the current veteran, who had active duty service in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  In this case, however, none of the Veteran's diagnosed skin conditions is an acneform disease.  Thus, presumptive service connection is not warranted.

With regard to the requirements for direct service connection, the record reflects a subjective history of non-melanoma skin cancer.  See e.g., November 2012 private treatment record.  In his January 2011 VA Form 9, the Veteran stated that he had recently been treated for "pre-cancer on several areas of [his] body."  His private treatment records, however, do not reflect a current diagnosis of skin cancer.  Likewise, the April 2013 VA examiner found no benign or malignant skin neoplasms, such as skin cancer.  Thus the subjective history of skin cancer is insufficient to satisfy the current disability requirement.

Although no current diagnosis of skin cancer is shown, the record does show current skin conditions.  Specifically, the Veteran's current skin lesion diagnoses are seborrheic keratosis, actinic keratoses, lentigines, cherry hemangiomata, cherry angiomas, hemangioma, dermal nevus, and intradermal nevus.  See November 2012 private treatment record and April 2013 VA treatment record.  Thus, the current disability requirement is met with regard to these currently diagnosed conditions

The Veteran's service treatment records do not show complaints of or treatment for any skin condition.  Nevertheless, he served in the Republic of Vietnam during the Vietnam Era, which entitles him to the presumption of herbicide exposure.  Thus, the in-service injury requirement is met with regard to herbicide exposure.

The remaining question is whether this condition is related to his active duty military service.  To this end, the Veteran underwent an April 2013 VA examination.  This examiner found that the Veteran's current skin condition was less likely than not incurred in or caused by the Veteran's exposure to herbicides during service.  Specifically, this examiner noted that this veteran had been treated for several skin lesions such as seborrheic keratosis, dermal nevus, cherry angiomas, hemangioma, actinic keratosis, and intradermal nevus, but these skin lesions have not been associated with herbicide exposure.  More importantly as to addressing direct (rather than presumptive) service connection, the examiner further noted that the Veteran has lived in Florida since 1993 and his skin lesions are more likely than not related to his chronic UV light exposure.  The record does not contain a positive medical nexus opinion on this matter.

The Veteran himself has argued that he has a skin condition related to his active duty service.  As to non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus"), whether such opinions are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the record shows multiple skin lesions that have been attributed to various diagnoses.  Moreover, at the time of his September 1971 VA medical evaluation, the Veteran's skin was found to be normal.  Thus the etiology of the Veteran's skin conditions is complicated by multiple diagnoses and, due to the intervening period without symptoms, has not been shown to be the type of immediate cause-and-effect relationship for nexus is obvious merely through lay observation.  As a result, the Veteran is not competent to provide a lay nexus opinion in this case.

For the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a skin condition and his appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(CONTINUED ON NEXT PAGE)


	
ORDER

Prior to June 22, 2011, a 10 percent rating for bilateral hearing loss is granted.

As of June 22, 2011, a compensable rating for bilateral hearing loss is denied.

Service connection for a skin condition is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


